Title: To George Washington from Anthony Wayne, 10 May 1789
From: Wayne, Anthony
To: Washington, George



Sir
Richmond [County], State of Georgia 10th May 1789

I did myself the honor of addressing your Excellency in April, by Genl Jackson, & have since that period been extremely

gratified by hearing of your happy arrival at the seat of Government, & acceptance of the supreme Executive Authority of the United States—an event, that I am confident affords the sincerest pleasure to every true friend of America.
I also observe that the Impost Act was in great forwardness on the 29th Ultimo, which by this time must be matured for Operation—& as the appointment of proper persons to Collect the duties &ca is a power principally vested in your Excellency—may I take the liberty to mention my former Aid Colo. Benja. Fishbourn, to be continued Collector under Congress for the State of Georgia to which office he was lately appointed by the Executive in place of a Mr Ruben Wilkinson who was suspended for mal practice, & notwithstanding this fact, has the hardiness to appear in New York to solicit that Appointment under Congress—& will very probably be recommended by a Mr Gunn who now holds a seat in the Senate thro’ the intrigues&ca of Mr Wilkinson.
Permit me also to mention my very particular friend Colo. Sharp Delany, the present Collector of the port of Phila. who is an honest man, a good Citizen, & always one of your sincerest votary’s.
I shou’d not have presumed to take this liberty but from this Circumstance—that those Gentlemen are now in possession of those Offices—by their respective state Appointments!
I ought here to pause, & not attempt to intrude further upon the time & patience of Your Excellency, but as one freedom is often productive of more, permit me for once to verify the Observation, by wishing that your Excellency & Congress wou’d as soon as convenient turn your thoughts Southwardly—which will naturally be the case, from the present critical situation of this Country—as well as from an other Momentious consideration VIZ. the immense & valuable territory already Ceded & to be Ceded, by the States of Georgia & North Carolina, abounding with every possible advantage that a happy Climate—luxuriancy of soil, & Navigation can afford—which opens a field for National Speculation, vastly superior to that between the Ohio & Mississipi—& well worthy of the immediate & most serious attention of the Magnum Concilium of America.
I have lately been fortunate enough to procure an Accurate Map of the river Mississipi from Iberville to the river Yazous—

from actual survey—which I do myself the honor to send by this Opportunity—it is considered as the Garden spot of the American World, & was parceled out, by the Ministry to themselves & favourites—under the direction of the famous Govr Johnston & a Lieut. Govr Chester from 1763 to 1768; I expect to get possession of the pamphlet or book containing the Names of the persons to whom grants were made agreeably to the Numbers with the lines delieneated on the Map.
The 31º of North Latitude is about fourteen miles below Davion or Loftus Cliffs! the Confluence of the River Y⟨azoo⟩ with the Mississipi is about 32º 30’ N. Latitude.
Shou’d your Excellency & Congress at anytime turn your attent⟨ion⟩ that way, I will always be ready to serve you with my ⟨best⟩ services, either in the line of my profession as a soldier or an Appointment simular in the Southern Distr⟨ict⟩ to that which Genl St Clair holds to the Westward, & shou’d your Excellency be of Opinion, that my t⟨ried⟩ & past services—added to the knowledge I have of the Country, merits some Attention—may I hope for your voice upon the Occasion.
have the goodness to pardon this long intrus⟨ion⟩ & believe me to be with the profoundest Esteem Your Excellency’s Most Obt & very Hume Sert

Anty Wayne

